Case 7:18-cv-00356-MFU-RSB Document 30 Filed 11/16/18 Page 1 of 2 Pageid#: 92




                                       IN THE
                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

MARY LEE SHARRER,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )      Case No. 7:18-cv-356
                                                      )
UNITED STATES OF AMERICA, and                         )
UNITED STATES POSTAL SERVICE, and                     )
WALTER SOVA,                                          )
                                                      )
               Defendants.                            )

                        MOTION FOR LEAVE TO FILE SURREPLY

       Plaintiff Mary Lee Sharrer, by counsel and pursuant to Local Rule 11(c)(1), hereby

moves for leave to file a surreply to defendant United States of America’s1 reply memorandum

in support of its Motion to Dismiss. In support of the motion, plaintiff states as follows:

       1.      United States of America moved to dismiss plaintiff’s complaint on October 29,

2018 [ECF 20, 21]. Nowhere in the motion or the brief in support thereof did the United States

make the argument that Count II, the negligent retention claim, should be dismissed because it

involves a discretionary function. Instead, for the first time in its reply, filed on November 13,

2018, the United States make that argument, briefing the question almost over 9 pages [ECF 28].

       2.      Plaintiff has not previously had an opportunity to respond to this argument and

seeks leave to do so now.




1
  Again, the brief filed by defense is confusing. The opening brief was filed only on behalf of
the United States of America. The reply brief was filed on behalf of the United States of
America and United States Postal Service pursuant to the CM/ECF notice, but the reply brief
itself is styled as if it is filed on the United States of America’s behalf only.
                                                 1
Case 7:18-cv-00356-MFU-RSB Document 30 Filed 11/16/18 Page 2 of 2 Pageid#: 93




       3.      Due to the Thanksgiving holiday, plaintiff seeks entry of an order permitting her

until November 30, 2018 to file the foregoing surreply.

       WHEREFORE, plaintiff Mary Lee Sharrer requests entry an order granting plaintiff the

opportunity to file a surreply by November 30, 2018 addressing only the discretionary function

argument raised by the United States in its reply.

                                               Respectfully submitted,

                                               MARY LEE SHARRER

                                               By: /s/ Brittany M. Haddox
                                                               Of Counsel
Brittany M. Haddox, Esq. (VSB No. 86416)
Terry N. Grimes, Esq. (VSB No. 24127)
Grimes & Haddox, P.C.
Franklin Commons
320 Elm Avenue, SW
Roanoke, Virginia 24016
540-982-3711
540-345-6572 facsimile
Email: bhaddox@terryngrimes.com
Email: tgrimes@terryngrimes.com
       Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of November, 2018, a true and accurate copy of the

foregoing was electronically filed with the Clerk of Court through the CM/ECF system, which

will send notification to counsel of record.

                                                             /s/ Brittany M. Haddox
                                                             Brittany M. Haddox




                                                  2
